                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

PATSY PRESTON                                      §
                                                   § Civil Action No. 4:17-CV-596
v.                                                 § (Judge Schell/Judge Nowak)
                                                   §
COMMISSIONER, SSA                                  §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff Patsy Preston’s (“Plaintiff”) “Application for

Attorney Fees under the Equal Access to Justice Act” (“Motion”) (Dkt. #24) and Commissioner’s

Response (Dkt. #26), wherein the Commissioner states it has no objection to Plaintiff’s request,

finds that Plaintiff’s Motion is well taken and should be granted. Accordingly,

       It is therefore ORDERED that Plaintiff’s Application for Attorney Fees under the Equal

Access to Justice Act (Dkt. #24) is GRANTED, and the Commissioner is directed to pay four

thousand, seven hundred sixty dollars and eight cents ($4,760.08) as reasonable attorney’s fees

payable to Plaintiff, such payment to be mailed to Plaintiff’s counsel of record.

       IT IS SO ORDERED.

            .    SIGNED this the 5th day of February, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
